McFarland, J., concurring. —
I concur in the judgment, upon the ground that the judgment sought to be set aside is not void on its face.
*611But I do not concur in the language quoted from People v. Goodhue, 80 Cal. 200. The Goodhue case was properly decided, I think, upon the ground stated in the concurring opinion therein of Mr. Justice Paterson; but the opinion of the court was concurred in by a majority of the justices, including myself, without, I think, giving due consideration to former decisions. In People v. Mullen, 65 Cal. 396, People v. Pearson, 76 Cal. 400, and People v. Greene, 74 Cal. 400, it had been distinctly held that a judgment void on its face could he set aside on motion, without regard to the lapse of time; and in my judgment there was no occasion to overrule these decisions, or to overturn the established rule on the subject. I think that People v. Goodhue, supra, should itself he disregarded so far as it conflicts with the other cases above named.